Citation Nr: 0400769	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran has verified active military service from October 
1974 to March 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

In May 2003, the veteran waived his right to a personal 
hearing before the Board and had a videoconference hearing 
before the undersigned Board member.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

The veteran claims that he developed diabetes mellitus during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Certain diseases, including 
diabetes mellitus, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Service connection also may be granted for any disease or 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service medical records reflect an elevated glucose level of 
90 in 1992.  VA medical records show an elevated glucose 
level of 95 in 1995.  Private medical 


records reflect a diagnosis of diabetes mellitus in October 
2001.  Given these factors, the Board finds that a VA opinion 
is warranted to determine the nature and etiology of the 
veteran's diabetes mellitus.  38 C.F.R. § 3.326 (2003).  

The record reflects that there is outstanding evidence 
pertinent to veteran's claim. The record shows that the 
veteran has service from January to September 1974.  However, 
this service has not been verified, and service medical 
records, if any, pertaining to that period of service have 
not been associated with the veteran's claims file.  In 
addition, the entrance and retirement examinations of the 
period of service from October 1974 to March 1994 are not of 
record.  

At the May 2003 hearing, the veteran testified that he has 
been receiving treatment for his diabetes mellitus at the VA 
medical facility in Baton Rouge.  The Board notes records 
from that facility have not been obtained and associated with 
the claims file.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should make an attempt to 
verify the veteran's periods of service 
from January to September 1974 from the 
appropriate officials.  

2.  Thereafter, the RO should secure the 
veteran's service medical records from 
January to September 1974, and the secure 
the veteran's entrance examination 


and retirement examination for the period 
of service from October 1974 to March 
1994, through official channels.  If 
these documents are not available, it 
should be so indicated in writing.  

3.  The RO should obtain, and associate 
with the claims folder, treatment records 
for diabetes mellitus from the VA medical 
facility in Baton Rouge since the veteran 
separated from service.  If these 
documents are not available, it should be 
so indicated in writing.  

4.  The RO should provide the veteran a 
VA endocrine examination to determine the 
nature and etiology of the veteran's 
diabetes mellitus.  All necessary studies 
should be conducted.  A copy of the 
veteran's claims folder must be provided 
to the examiner prior to the examination.  
The examiner should indicate whether the 
claims file as been reviewed.  The 
examiner provide an opinion regarding the 
etiology of the veteran's diabetes 
mellitus by addressing the following 
questions: (a) the examiner should 
indicate whether the veteran developed 
diabetes mellitus within one year after 
the veteran separated from service; (b) 
the examiner should also indicate whether 
is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's diabetes mellitus was 
caused by service.  A complete rationale 
should be provided for all opinions 
expressed.  



5.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken. If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

6.  Then, the RO should then readjudicate 
the claim of entitlement to service 
connection for diabetes mellitus.  

7.  If the claim remains denied, the veteran 
and his representative should be furnished 
an appropriate supplemental statement of the 
case and given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




